BLANCHE, Judge
(dissenting).
I must respectfully dissent from the opinion of the Court, as I am convinced that it is incorrect as a matter of law.
*293The law of defamation is simply not applicable to the case. In the first place, there is nothing defamatory in the printed words “Shittington-Banderies Real Estate,” nor were such words printed with malice, either actual or implied. That would have been reason enough to have held that plaintiff had not made out his case against defendant rather than finding a privileged communication relieved the defendant of responsibility.
However, the point of the case is this. While Mr. Whittington was not defamed, the evidence shows that he suffered some embarrassment (damage) as a result of defendant’s error (fault) in misspelling his name. This seems to fit perfectly that provision of Article 2315 of the Louisiana Civil Code, which states:
“Every act whatever of man that causes damage to another obliges him by whose fault it happened to repair it.”